Citation Nr: 0427628	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  00-09 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from September 1988 
until September 1992, to include foreign and combat service 
as evidenced by the appellant's receipt of the Combat 
Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
PTSD.

The appellant did not request a hearing in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to service 
connection for PTSD.  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The appellant in this case was previously afforded VA 
examinations in November 1999 and August 2000 with respect to 
the issue currently on appeal.  The aforementioned VA 
examination records indicate a diagnosis of general anxiety 
disorder.  In contrast, the appellant's private medical 
records dated in July 1998 and April 2000 indicate a 
diagnosis of PTSD.  The Board additionally notes that the 
appellant's July 1998 initial PTSD diagnosis was 
characterized as "provisional" and the April 2000 PTSD 
diagnosis was made by a D.O.  Therefore, consistent with the 
duty to assist, the appellant should be afforded a VA 
psychiatric reexamination to determine the nature and 
etiology of any current psychiatric disability, to include 
PTSD.  38 C.F.R. § 3.159(c)(4) (2003).

Accordingly this case is REMANDED for the following:

1.  The appellant should be requested to 
provide any additional relevant medical 
evidence within his possession.  In addition, 
the appellant should be requested to identify 
the source(s) of any other relevant and 
previously unobtained medical evidence.

2.  After completing the above actions, the 
RO should arrange for a VA psychiatric 
reexamination by a psychiatrist who has not 
previously examined the appellant for 
purposes of determining the nature and extent 
of any current psychiatric disorders, to 
include PTSD.  All indicated studies, tests 
and evaluations deemed necessary should be 
performed.  The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders.  The 
psychiatrist should be requested to review 
the results of the examination along with all 
material in the appellant's claims file, and 
provide an opinion as to whether it is at 
least as likely as not that any currently 
present acquired psychiatric disorder(s) is 
(are) etiologically related to service.

With respect to the appellant's claimed PTSD, 
a diagnosis of PTSD under DSM-IV criteria 
should be made or ruled out.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.

The rationale for all opinions expressed 
should be explained.  The claims file, 
including a copy of this REMAND, must be made 
available to the psychiatrist for proper 
review of the medical history.  The 
examination report is to reflect whether such 
a review of the claims file was made.

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claim of entitlement to 
service connection for PTSD should then be 
reviewed and if the benefits sought on appeal 
remain denied, then the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
as well as any amendments to those 
regulations.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




